THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S.
SECURITIES ACT"), OR ANY STATE SECURITIES LAWS, AND HAVE BEEN OFFERED AND SOLD
IN AN OFFSHORE TRANSACTION PURSUANT TO REGULATION S PROMULGATED UNDER THE U.S.
SECURITIES ACT. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
U.S. SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS,
OR PURSUANT TO AN EXEMPTION OR EXCLUSION FROM REGISTRATION UNDER THE U.S.
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S.
SECURITIES ACT.

THIS WARRANT MAY NOT BE EXERCISED BY OR ON BEHALF OF A U.S. PERSON OR PERSON IN
THE UNITED STATES UNLESS THIS WARRANT AND SECURITIES ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT AND THE
APPLICABLE SECURITIES LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS IS AVAILABLE. "UNITED STATES" AND "U.S. PERSON" ARE AS
DEFINED BY REGULATION S UNDER THE U.S. SECURITIES ACT.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES MUST
NOT TRADE THE SECURITIES BEFORE APRIL 25, 2010.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS OF SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.

THIS WARRANT CERTIFICATE IS DATED FOR REFERENCE DECEMBER 24, 2009
(the "Issue Date").

THIS WARRANT CERTIFICATE IS VOID IF NOT EXERCISED ON OR BEFORE
5:00 P.M. (RUSHVILLE, INDIANA, TIME) ON dECEMBER 24, 2014

WARRANT CERTIFICATE

Omnicity Corp.


(Incorporated under the laws of the State of Nevada)



 

WARRANT

CERTIFICATE NO. __

1,500,000

WARRANTS entitling the holder to acquire, subject to adjustment, one Common
Share for each Warrant represented hereby.



--------------------------------------------------------------------------------



THIS IS TO CERTIFY THAT RICHARD H. REAHARD, of 1813 Braeburn Drive, Carmel,
Indiana, 46032 (hereinafter referred to as the "Holder" or the "Warrantholder")
is entitled to acquire for each Warrant represented hereby, in the manner and
subject to the restrictions and adjustments set forth herein, at any time and
from time to time until 5:00 p.m. (Rushville, Indiana, time) (the "Expiry Time")
on December 24, 2014, one fully paid and non-assessable common share ("Common
Share") in the capital of Omnicity Corp. (the "Company").

The Warrants represented by this Warrant Certificate are issued subject to the
terms and conditions appended hereto as Schedule "A".

The Warrants represented by this Warrant Certificate, and the Common Shares
issuable upon exercise hereof, have not been registered under the United States
Securities Act of 1933, as amended (the "U.S. Securities Act"). The Warrants and
any Common Shares issued upon exercise of the Warrants may not be sold,
transferred, pledged or hypothecated in the absence of: (a) an effective
registration statement under the U.S. Securities Act relating thereto; or (b) an
exemption from the registration requirements of the U.S. Securities Act and all
applicable state securities laws, as confirmed by a legal opinion satisfactory
to the Company confirming that such transfer is not subject to registration
under the U.S. Securities Act and all applicable state securities laws.

Each Warrant Certificate and each certificate representing the Common Shares
shall contain a legend on the face thereof, in the appropriate form, setting
forth the restrictions on transfer referred to herein. The holder acknowledges
and agrees that the Warrants represented by this Warrant Certificate constitute,
and the Common Shares issuable upon exercise hereof will constitute, "restricted
securities" as such term is defined in Rule 144 under the U.S. Securities Act.

Any certificate issued at any time in exchange or substitution for any
certificate bearing a restrictive legend shall also bear such legend unless in
the opinion of counsel for the holder thereof (which counsel shall be reasonably
satisfactory to the Company), the securities represented thereby are not, at
such time, required by law to bear such legend.

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a duly
authorized officer.

   

Omnicity Corp.

     

Per:

"Don Prest"

       

Name: Don Prest
Title: Chief Financial Officer

__________





--------------------------------------------------------------------------------



SCHEDULE A

TERMS AND CONDITIONS FOR WARRANT

Terms and Conditions attached to the Warrant issued by Omnicity Corp. and dated
for reference December 24, 2009.

ARTICLE 1
INTERPRETATION

1.1 Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

(a) "Common Shares" means the shares of Common Stock to be issued pursuant to
the exercise of Warrants;

(b) "Common Stock" means the common stock in the capital of the Company;

(c) "Company" means Omnicity Corp., unless and until a successor corporation
shall have become such in the manner prescribed in Article 6, and thereafter
"Company" shall mean such successor corporation;

(d) "Company's Auditors" means an independent firm of accountants duly appointed
as auditors of the Company;

(e) "Exercise Price" means the price of $0.50 per share;

(f) "Expiry Time" means 5:00 p.m. (Rushville, Indiana, time) on December 24,
2014;

(g) "herein", "hereby" and similar expressions refer to these Terms and
Conditions as the same may be amended or modified from time to time; and the
expression "Article" and "Section" followed by a number refer to the specified
Article or Section of these Terms and Conditions;

(h) "Issue Date" means the issue date of the Warrant shown on the face page of
the Warrant Certificate;

(i) "person" means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

(j) "Other Property" has the meaning ascribed thereto in section 4.2;

(k) "Regulation S" means Regulation S under the U.S. Securities Act;

(l) "United States" has the meaning ascribed thereto in Regulation S;



--------------------------------------------------------------------------------



(m) "U.S. Person" means a "U.S. person" as defined in Regulation S;

(n) "U.S. Securities Act" means the United States Securities Act of 1933, as
amended;

(o) "Warrant" means the warrant to acquire Common Shares evidenced by the
Warrant Certificate; and

(p) "Warrant Certificate" means the certificate to which these Terms and
Conditions are attached.

1.2 Interpretation

In these Terms and Conditions:

(a) the insertion of headings are for convenience of reference only and shall
not affect the construction or interpretation hereof;

(b) words importing the singular number include the plural and vice versa and
words importing the masculine gender include the feminine and neuter genders;
and

(c) all references to currency shall be to the lawful currency of the United
States of America.

1.3 Applicable Law

The terms hereof and of the Warrant shall be construed in accordance with the
laws of the Province of British Columbia and the laws of Canada.

ARTICLE 2
ISSUE OF WARRANT

2.1 Issue of Warrants

That number of Warrants set out on the Warrant Certificate are hereby created
and authorized to be issued.

2.2 Additional Warrants

Subject to any other written agreement between the Company and the
Warrantholder, the Company may at any time and from time to time undertake
further equity or debt financing and may issue additional Common Shares,
warrants or grant options or similar rights to purchase Common Shares to any
person.

2.3 Issue in Substitution for Lost Warrants

If the Warrant Certificate becomes mutilated, lost, destroyed or stolen:



--------------------------------------------------------------------------------



(a) the Company shall issue and deliver a new Warrant Certificate of like date
and tenor as the one mutilated, lost, destroyed or stolen, in exchange for and
in place of and upon cancellation of such mutilated, lost, destroyed or stolen
Warrant Certificate; and

(b) the holder shall bear the cost of the issue of a new Warrant Certificate
hereunder and in the case of the loss, destruction or theft of the Warrant
Certificate, shall furnish to the Company such evidence of loss, destruction, or
theft as shall be satisfactory to the Company in its discretion and the Company
may also require the holder to furnish indemnity in an amount and form
satisfactory to the Company in its discretion, and shall pay the reasonable
charges of the Company in connection therewith.

2.4 Warrantholder Not a Shareholder

The Warrant shall not constitute the holder a shareholder of the Company, nor
entitle it to any right or interest in respect thereof except as may be
expressly provided in the Warrant.

2.5 Registration Rights

If at any time or from time to time, the Company shall determine to prepare and
file with the United States Securities and Exchange Commission a registration
statement relating to an offering for its own account or the account of others
under the U.S. Securities Act of any of its equity securities, other than on
Form S-4, F-4 or Form S-8 (each as promulgated under the U.S. Securities Act) or
their then equivalents relating to equity securities to be issued solely in
connection with any acquisition of any entity or business or equity securities
issuable solely in connection with the Company's stock incentive or other
employee benefit plans, then the Company will promptly give to the Warrantholder
written notice thereof. The Company will qualify under the registration such
number of Common Shares issuable hereunder as specified in a written request of
a Warrantholder given within 20 days after receipt of the Company's written
notice. If a registration involves an underwriting, the Holder will enter into
an underwriting agreement in customary form with the underwriter or
underwriters. If the managing underwriter determines in good faith that
marketing factors (including, without limitation, the managing underwriter's
evaluation of the Company's requirement for funds from the primary offering)
require a limit on the number of Common Shares to be offered on a secondary
basis, the underwriter may limit the number of Common Shares to be included in
the secondary offering without first limiting the number of Common Shares that
may be distributed as a primary offering.

ARTICLE 3
EXERCISE OF THE WARRANT

3.1 Method of Exercise of the Warrant

(a) The right to purchase Common Shares conferred by the Warrant Certificate may
be exercised, prior to the Expiry Time, by the holder surrendering it to the
Company, with a duly completed and executed exercise form substantially in the
form attached hereto as Schedule "B" and (i) cash or a certified cheque payable



--------------------------------------------------------------------------------



to or to the order of the Company for the Exercise Price applicable at the time
of surrender in respect of the Common Shares subscribed for or (ii) satisfaction
of the "cashless exercise" provision set forth in 3.1(b) below.

(b) The Holder may, in its sole discretion, satisfy its obligation to pay the
Exercise Price through a "cashless exercise", in which event the Company shall
issue to the Holder the number of Common Shares determined as follows:

 X = Y [(A-B)/A]

 where:

 X = the number of Common Shares to be issued to the Holder;

 Y = the total number of Common Shares with respect to which this Warrant is
being exercised;

 A = the average of the Closing Sale Prices of the shares of Common Stock (as
reported by Bloomberg Financial Markets) for the ten trading days ending on the
date immediately preceding the Exercise Date; and

 B = the Exercise Price then in effect for the applicable Common Shares at the
time of such exercise.

For purposes of this Warrant, "Closing Sale Price" means, for any security as of
any date, the last trade price for such security on the principal securities
exchange or trading market for such security, as reported by Bloomberg Financial
Markets, or, if such exchange or trading market begins to operate on an extended
hours basis and does not designate the last trade price, then the last trade
price of such security prior to 4:00:00 P.M., New York City time, as reported by
Bloomberg Financial Markets, or if the foregoing do not apply, the last trade
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg Financial Markets, or, if no
last trade price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices, or the ask prices, respectively, of any market
makers for such security as reported in the "pink sheets" by Pink Sheets LLC. If
the Closing Sale Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Sale Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. If the Company and the Holder are unable to agree upon the fair
market value of such security, then the Company shall, within two business days
submit via facsimile (a) the disputed determination of the Exercise Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Common Shares to
the Company's independent, outside accountant. The Company shall cause at its
expense the investment bank or the accountant, as the case may be, to perform
the determinations or calculations and notify the Company and the Holder of the



--------------------------------------------------------------------------------



results no later than ten business days from the time it receives the disputed
determinations or calculations. Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

For purposes of Rule 144 promulgated under the U.S. Securities Act, it is
intended, understood and acknowledged that the Common Shares issued in a
cashless exercise transaction shall be deemed to have been acquired by the
Holder, and the holding period for the Common Shares shall be deemed to have
commenced, on the date this Warrant was originally issued (provided that the SEC
continues to take the position that such treatment is proper at the time of such
exercise).

3.2 Effect of Exercise of the Warrant

(a) Upon surrender and payment as aforesaid the Common Shares so subscribed for
shall be issued as fully paid and non-assessable shares and the holder shall
become the holder of record of such Common Shares on the date of such surrender
and payment; and

(b) Within five business days after surrender and payment as aforesaid, the
Company shall forthwith cause the issuance to the holder a certificate for the
Common Shares purchased as aforesaid.

3.3 Subscription for Less than Entitlement

The holder may subscribe for and purchase a number of Common Shares less than
the number which it is entitled to purchase pursuant to the surrendered Warrant
Certificate. In the event of any purchase of a number of Common Shares less than
the number which can be purchased pursuant to the Warrant Certificate, the
holder shall be entitled to the return of the Warrant Certificate with a
notation on the Grid attached hereto as Schedule "C" showing the balance of the
Common Shares which it is entitled to purchase pursuant to the Warrant
Certificate which were not then purchased.

3.4 Expiration of the Warrant

After the Expiry Time all rights hereunder shall wholly cease and terminate and
the Warrant shall be void and of no effect.

3.5 Legending of Certificates

(a) Certificates representing the Warrants, or Common Shares issued upon
exercise of the Warrants, as well as all certificates issued in exchange for or
in substitution of such certificates shall bear the following legends:



--------------------------------------------------------------------------------



UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES MUST
NOT TRADE THE SECURITIES BEFORE APRIL 25, 2010.

"UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS OF SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET."

(b) Warrant Certificates representing Warrants issued to U.S. Persons, to
persons in the United States or to persons for the account or benefit of a U.S.
Person or a person in the United States, as well as all certificates issued in
exchange for or in substitution of such certificates representing Warrants shall
bear the following legend:

"THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S.
SECURITIES ACT"), OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION OR EXCLUSION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.

THIS WARRANT MAY NOT BE EXERCISED BY OR ON BEHALF OF A U.S. PERSON OR PERSON IN
THE UNITED STATES UNLESS THIS WARRANT AND SECURITIES ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT AND THE
APPLICABLE SECURITIES LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS IS AVAILABLE. "UNITED STATES" AND "U.S. PERSON" ARE AS
DEFINED BY REGULATION S UNDER THE U.S. SECURITIES ACT."

(c) Warrant Certificates representing Warrants issued to a person other than a
person described in subsection 3.5(b) as well as all certificates issued in
exchange for or in substitution of such certificates representing Warrants,
shall bear the following additional legend:

"THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S.
SECURITIES ACT"), OR ANY STATE SECURITIES LAWS, AND HAVE BEEN OFFERED AND SOLD
IN AN OFFSHORE TRANSACTION PURSUANT TO REGULATION S



--------------------------------------------------------------------------------



PROMULGATED UNDER THE U.S. SECURITIES ACT. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION OR EXCLUSION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE U.S. SECURITIES ACT.

THIS WARRANT MAY NOT BE EXERCISED BY OR ON BEHALF OF A U.S. PERSON OR PERSON IN
THE UNITED STATES UNLESS THIS WARRANT AND SECURITIES ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT AND THE
APPLICABLE SECURITIES LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS IS AVAILABLE. "UNITED STATES" AND "U.S. PERSON" ARE AS
DEFINED BY REGULATION S UNDER THE U.S. SECURITIES ACT."

(d) Certificates representing Common Shares issued to a person described in
subsection 3.5(b) upon exercise of the Warrants, as well as all certificates
issued in exchange for or in substitution of such certificates shall bear the
following legend:

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES ACT"), OR ANY
STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE STATE
SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION OR EXCLUSION FROM REGISTRATION
UNDER THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS."

(e) Certificates representing Common Shares issued to a person other than a
person described in subsection 3.5(b) upon exercise of the Warrants, as well as
all certificates issued in exchange for or in substitution of such certificates
shall bear the following legend:

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES ACT"), OR ANY
STATE SECURITIES LAWS, AND HAVE BEEN OFFERED AND SOLD IN AN OFFSHORE TRANSACTION
PURSUANT TO REGULATION S



--------------------------------------------------------------------------------



PROMULGATED UNDER THE U.S. SECURITIES ACT. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION OR EXCLUSION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE U.S. SECURITIES ACT."

ARTICLE 4
ADJUSTMENTS

4.1 Adjustments for Stock Splits, etc.

The number and kind of securities purchasable upon the exercise of the Warrants
represented by the Warrant Certificate and the Exercise Price shall be subject
to adjustment from time to time upon the happening of any of the following. In
case the Company shall (i) pay a dividend in shares of Common Stock or make a
distribution in shares of Common Stock to all holders of its outstanding Common
Stock, (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares, (iii) combine its outstanding shares of Common Stock into a
smaller number of shares of Common Stock, or (iv) issue any shares of its
capital stock in a reclassification of the Common Stock, then the number of
Common Shares purchasable upon exercise of the Warrants immediately prior
thereto shall be adjusted so that the Warrantholder shall be entitled to receive
the kind and number of Common Shares or other securities of the Company which it
would have owned or have been entitled to receive had such Warrant been
exercised in advance thereof. Upon each such adjustment of the kind and number
of Common Shares or other securities of the Company which are purchasable
hereunder, the Warrantholder shall thereafter be entitled to purchase the number
of Common Shares or other securities resulting from such adjustment at an
Exercise Price per Common Share or other security obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
Common Shares purchasable pursuant hereto immediately prior to such adjustment
and dividing by the number of Common Shares or other securities of the Company
resulting from such adjustment. An adjustment made pursuant to this paragraph
shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event.

4.2 Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets

In case the Company shall reorganize its capital, reclassify its capital stock,
consolidate or merge with or into another corporation (where the Company is not
the surviving corporation or where there is a change in or distribution with
respect to the Common Stock of the Company), or sell, transfer or otherwise
dispose of all or substantially all its property, assets or business to another
corporation and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever



--------------------------------------------------------------------------------



(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation ("Other
Property"), are to be received by or distributed to the holders of Common Stock
of the Company, then the Warrantholder shall have the right thereafter to
receive upon exercise of this Warrant, the number of shares of Common Stock of
the successor or acquiring corporation or of the Company, if it is the surviving
corporation, and Other Property receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a Warrantholder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such event.

4.3 Voluntary Adjustment by the Company

The Company may at any time during the term of this Warrant reduce the then
current Exercise Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.

4.4 Notice of Adjustment

Whenever the number of Common Shares or number or kind of securities or other
property purchasable upon the exercise of this Warrant or the Exercise Price is
adjusted, as herein provided, the Company shall give notice thereof to the
Warrantholder, which notice shall state the number of Common Shares (and other
securities or property) purchasable upon the exercise of this Warrant and the
Exercise Price of such Common Shares (and other securities or property) after
such adjustment, setting forth a brief statement of the facts requiring such
adjustment and setting forth the computation by which such adjustment was made.

4.5 Notice of Corporate Action

If at any time:

(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution; or

(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation; or

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

then, in any one or more of such cases, the Company shall give to the
Warrantholder (i) at least 20 days' prior written notice of the date on which a
record date shall be selected for such dividend or distribution, or for
determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least 20 calendar days' prior written
notice



--------------------------------------------------------------------------------



of the date when the same shall take place. Such notice in accordance with the
foregoing clause also shall specify (i) the date on which any such record is to
be taken for the purpose of such dividend or distribution, the date on which the
holders of Common Stock shall be entitled to any such dividend or distribution,
and the amount and character thereof, and (ii) the date on which any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up is to take place and the
time, if any such time is to be fixed, as of which the Warrantholders of shall
be entitled to exchange their Common Shares for securities or other property
deliverable upon such disposition, dissolution, liquidation or winding up. Each
such written notice shall be sufficiently given if addressed to Warrantholder at
the last address of Warrantholder appearing on the books of the Company.

4.6 No Adjustment for Dividends

Except as provided in section 4.1, no adjustment in respect of any dividends
shall be made during the term of a Warrant or upon the exercise of a Warrant.

4.7 Preservation of Purchase Rights Upon Merger, Consolidation, etc.

(a) In connection with any consolidation of the Company with, or amalgamation or
merger of the Company with or into, another corporation (including, without
limitation, pursuant to a "takeover bid", "tender offer" or other acquisition of
all or substantially all of the outstanding Common Shares) or in case of any
sale, transfer or lease to another corporation of all or substantially all the
property of the Company, the successor or acquiring corporation (if other than
the Company) shall expressly assume the due and punctual observance and
performance of each and every covenant and condition of the Warrant Certificate
to be performed and observed by the Company and all the obligations and
liabilities hereunder, subject to such modifications as may be deemed
appropriate (as determined in good faith by resolution of the Board of Directors
of the Company) in order to provide for adjustments of Common Shares for which
the Warrants are exercisable which shall be as nearly equivalent as practicable
to the adjustments provided for in this Article 4;

(b) For purposes of this Article 4, "common stock of the successor or acquiring
corporation" shall include stock of such corporation of any class which is not
preferred as to dividends or assets over any other class of stock of such
corporation and which is not subject to redemption and shall also include any
evidences of indebtedness, shares of stock or other securities which are
convertible into or exchangeable for any such stock, either immediately or upon
the arrival of a specified date or the happening of a specified event and any
warrants or other rights to subscribe for or purchase any such stock.

(c) The provisions of this Article 4 shall similarly apply to successive
consolidations, mergers, amalgamation, sales, transfers or leases.



--------------------------------------------------------------------------------



4.8 Determination of Adjustments

If any questions shall at any time arise with respect to the Exercise Price,
such question shall be conclusively determined by the Company's Auditors, or, if
they decline to so act, any other firm of registered accountants that the
Company may designate and the Warrantholder, acting reasonably, may approve, and
who shall have access to all appropriate records and such determination shall be
binding upon the Company and the holder.

ARTICLE 5
COVENANTS BY THE COMPANY

5.1 Reservation of Common Shares

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of Common Shares to satisfy the rights of
acquisition provided for in the Warrant Certificate.

ARTICLE 6
MERGER AND SUCCESSORS

6.1 Company May Consolidate, etc. on Certain Terms

Nothing herein contained shall prevent any consolidation, amalgamation or merger
of the Company with or into any other corporation or corporations, or a
conveyance or transfer of all or substantially all the properties and estates of
the Company as an entirety to any corporation lawfully entitled to acquire and
operate same, provided, however, that the corporation formed by such
consolidation, amalgamation or merger or which acquires by conveyance or
transfer all or substantially all the properties and estates of the Company as
an entirety shall, simultaneously with such amalgamation, merger, conveyance or
transfer, assume the due and punctual performance and observance of all the
covenants and conditions hereof to be performed or observed by the Company.

6.2 Successor Company Substituted

In case the Company, pursuant to section 6.1 shall be consolidated, amalgamated
or merged with or into any other corporation or corporations or shall convey or
transfer all or substantially all of its properties and estates as an entirety
to any other corporation, the successor corporation formed by such consolidation
or amalgamation, or into which the Company shall have been consolidated,
amalgamated or merged or which shall have received a conveyance or transfer as
aforesaid, shall succeed to and be substituted for the Company hereunder and
such changes in phraseology and form (but not in substance) may be made in the
Warrant Certificate and herein as may be appropriate in view of such
amalgamation, merger or transfer.



--------------------------------------------------------------------------------



ARTICLE 7
AMENDMENTS

7.1 Amendment, etc.

This Warrant Certificate may only be amended by a written instrument signed by
the parties hereto.

ARTICLE 8
MISCELLANEOUS

8.1 Time

Time is of the essence of the terms of this certificate.

8.2 Notice

Any notice given under or pursuant to this Warrant Certificate will be given in
writing and must be delivered, or mailed by prepaid post, and addressed to the
party to which notice is to be given at the address of the party set out on page
one, or at another address designated by the party in writing. If notice is
delivered, it will be deemed to have been given at the time of delivery. If
notice is mailed, it will be deemed to have been received on the fourth business
day after and excluding the date of mailing.

8.3 Warrants Transferable

The Warrants are transferable subject to and in accordance with the provisions
of Schedule "D" hereto.

__________

.



--------------------------------------------------------------------------------



SCHEDULE B

EXERCISE FORM

To:

Omnicity Corp.



Terms which are not otherwise defined herein shall have the meanings ascribed to
such terms in the Warrant Certificate held by the undersigned and issued by
Omnicity Corp. (the "Company").

1. The undersigned hereby irrevocably subscribes for and exercises the right to
acquire ________________ Common Shares of the Company (or such number of other
securities or property to which such Warrants entitle the undersigned in lieu
thereof or in addition thereto under the provisions of the accompanying Warrant
Certificate) and encloses a bank draft, certified check or money order in lawful
money of the United States of America payable to the Company for the aggregate
Exercise Price.

2. The Common Shares (or other securities or property) are to be registered as
follows:

Name:
(print clearly)

Address in full:

Number of Common Shares:

3. Such securities should be sent by courier to:

Name:
(print clearly)

Address in full:

If the number of Warrants exercised is less than the number of Warrants
represented hereby, the undersigned requests that the new Warrant Certificate
representing the balance of the Warrants be registered in the name of the
undersigned and should be sent by courier to:

Name:
(print clearly)

Address in full:

4. The undersigned represents, warrants and certifies as follows (one of the
following must be checked):



--------------------------------------------------------------------------------



(a) [  ] the undersigned holder at the time of exercise of the Warrants is not
in the United States, is not a "U.S. person" as defined in Regulation S under
the United States Securities Act of 1933, as amended (the "U.S. Securities
Act"), and is not exercising the Warrants on behalf of, or for the account or
benefit of a U.S. person or a person in the United States and did not execute or
deliver this exercise form in the United States;

(b) [  ] the undersigned holder is resident in the United States or is a U.S.
Person who is a resident of the jurisdiction referred to in the address
appearing below, and is a U.S. Accredited Investor and has completed the U.S.
Accredited Investor Status Certificate in the form attached to this Warrant
Certificate; or

(c) [  ] if the undersigned holder is resident in the United States or is a U.S.
Person, the undersigned holder has delivered to the Company and, if applicable,
the Company's transfer agent an opinion of counsel (which will not be sufficient
unless it is in form and substance satisfactory to the Company) or such other
evidence satisfactory to the Company to the effect that with respect to the
securities to be delivered upon exercise of this Warrant, the issuance of such
securities has been registered under the U.S. Securities Act and applicable
state securities laws or an exemption from the registration requirements of the
U.S. Securities Act and applicable state securities laws is available.

"United States" and "U.S. person" are as defined in Regulation S under the U.S.
Securities Act.

Note: Certificates representing Common Shares will not be registered or
delivered to an address in the United States unless Box 4(b) or 4(c) above is
checked.

If the undersigned has indicated that the undersigned is a U.S. Accredited
Investor by marking alternative (b) above, the undersigned represents and
warrants to the Company that:

1. the undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Common Shares, and the undersigned is able to bear the economic risk of loss
of his or her entire investment;

2. the undersigned is: (i) purchasing the Common Shares for his or her own
account or for the account of one or more U.S. Accredited Investors with respect
to which the undersigned is exercising sole investment discretion, and not on
behalf of any other person; (ii) is purchasing the Common Shares for investment
purposes only and not with a view to resale, distribution or other disposition
in violation of United States federal or state securities laws; and (iii) in the
case of the purchase by the undersigned of the Common Shares as agent or trustee
for any other person or persons (each a "Beneficial Owner"), the undersigned
holder has due and proper authority to act as agent or trustee for and on behalf
of each such Beneficial Owner in connection with the transactions contemplated
hereby; provided that: (x) if the undersigned holder, or any Beneficial Owner,
is a corporation or a partnership, syndicate, trust or other form of
unincorporated organization, the undersigned holder or each such Beneficial
Owner was not incorporated or created solely, nor is it being used primarily to
permit purchases without a prospectus or registration statement under applicable
law; and (y) each Beneficial Owner, if any, is a U.S. Accredited Investor; and



--------------------------------------------------------------------------------



3. the undersigned has not exercised the Warrants as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.

If the undersigned has indicated that the undersigned is a U.S. Accredited
Investor by marking alternative (b) above, the undersigned also acknowledges and
agrees that:

1. the Company has provided to the undersigned the opportunity to ask questions
and receive answers concerning the terms and conditions of the offering, and the
undersigned has had access to such information concerning the Company as he or
she has considered necessary or appropriate in connection with his or her
investment decision to acquire the Common Shares;

2. if the undersigned decides to offer, sell or otherwise transfer any of the
Common Shares, the undersigned must not, and will not, offer, sell or otherwise
transfer any of such Common Shares directly or indirectly, unless:

(a) the sale is to the Company;

(b) the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the U.S. Securities Act and in
compliance with applicable local laws and regulations;

(c) the sale is made pursuant to the exemption from the registration
requirements under the U.S. Securities Act provided by Rule 144 thereunder and
in accordance with any applicable state securities or "blue sky" laws; or

(d) the Common Shares are sold in a transaction that does not require
registration under the U.S. Securities Act or any applicable state laws and
regulations governing the offer and sale of securities, and it has prior to such
sale furnished to the Company an opinion of counsel reasonably satisfactory to
the Company;

3. the Common Shares are "restricted securities" under applicable federal
securities laws and that the U.S. Securities Act and the rules of the United
States Securities and Exchange Commission provide in substance that the
undersigned may dispose of the Common Shares only pursuant to an effective
registration statement under the U.S. Securities Act or an exemption therefrom;

4. the Company has no obligation to register any of the Common Shares or to take
action so as to permit sales pursuant to the U.S. Securities Act (including Rule
144 thereunder);

5. the certificates representing the Common Shares (and any certificates issued
in exchange or substitution for the Common Shares) will bear a legend, in the
form required by the certificate representing the Warrants, stating that such
securities have not been registered under the U.S. Securities Act or the
securities laws of any state of the United States and may not be offered for
sale or sold unless registered under the U.S. Securities Act and the securities
laws of all applicable states of the United States or an exemption from such
registration requirements is available; and



--------------------------------------------------------------------------------



8. It consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Company in order to implement the
restrictions on transfer set forth and described in this Warrant Exercise Form.

In the absence of instructions to the contrary, the securities or other property
will be issued in the name of or to the holder hereof and will be sent by first
class mail to the last address of the holder appearing on the register
maintained for the Warrants.

Dated on the _____ day of __________, 201__.




(Signature of Warrantholder)


Print full name




Print full address



Instructions:

1. The registered holder may exercise its right to receive Common Shares by
completing this form and surrendering this form and the Warrant Certificate
representing the Warrants being exercised together with payment of the aggregate
Exercise Price, by certified check, bank draft or money order payable to the
order of the Company, to the Company at its principal office at P.O. Box 8, 807
South State Road 3, Rushville, Indiana, U.S.A., 46173, attention: The President,
and such other documents as the Company may reasonably require. Certificates for
Common Shares will be delivered or mailed within five business days after the
exercise of the Warrants. The rights of the registered warrant holder hereof
cease if the Warrants are not exercised prior to the Expiry Time.

2. If Box 4(c) is checked, any opinion tendered must be from counsel of
recognized standing in form and substance reasonably satisfactory to the
Company. Holders planning to deliver an opinion of counsel in connection with
the exercise of the Warrants should contact the Company in advance to determine
whether any opinions tendered will be acceptable to the Company.



--------------------------------------------------------------------------------



U.S. ACCREDITED INVESTOR STATUS CERTIFICATE

In connection with the exercise of certain outstanding warrants of Omnicity
Corp. (the "Company") by the holder, the holder hereby represents and warrants
to the Company that the holder, and each beneficial owner (each a "Beneficial
Owner"), if any, on whose behalf the holder is exercising such warrants,
satisfies one or more of the following categories of Accredited Investor (please
write "W/H" for the undersigned holder, and "B/O" for each beneficial owner, if
any, on each line that applies):

____ (1) Any bank as defined in Section 3(a)(2) of the U.S. Securities Act of
1933, as amended (the "U.S. Securities Act") or any savings and loan association
or other institution as defined in Section 3(a)(5)(A) of the U.S. Securities Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to Section 15 of the U.S. Securities Exchange Act of 1934 or
any insurance company as defined in Section 2(a)(13) of the U.S. Securities Act;
any investment company registered under the U.S. Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act;
any Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the U.S. Small Business Investment
Act of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees if such plan has total assets in
excess of US$5,000,000; any employee benefit plan within the meaning of the U.S.
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of US$5,000,000, or, if a self-directed plan, with investment decisions made
solely by persons that are "accredited investors" (as such term is defined in
Rule 501 of Regulation D of the U.S. Securities Act);

____ (2) Any private business development company as defined in Section
202(a)(22) of the U.S. Investment Advisers Act of 1940;

____ (3) Any organization described in Section 501(c)(3) of the U.S. Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of US$5,000,000;

____ (4) Any trust with total assets in excess of US$5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person (being defined as a person who has such
knowledge and experience in financial and business matters that he or she is
capable of evaluating the merits and risks of the prospective investment);

____ (5) Any natural person whose individual net worth, or joint net worth with
that person's spouse, at the time of his purchase exceeds US$1,000,000; or

____ (6) Any natural person who had an individual income in excess of US$200,000
in each of the two most recent years or joint income with that person's spouse
in excess of US$300,000 in each of those years and has a reasonable expectation
of reaching the same income level in the current year.

__________





--------------------------------------------------------------------------------



SCHEDULE C

WARRANT EXERCISE GRID

Common Shares Issued

Common Shares Available

Initials of Authorized Officer

                                         

__________





--------------------------------------------------------------------------------



SCHEDULE D



TRANSFER FORM FOR WARRANTS


To: Omnicity Corp.

FOR value received I/we (the "Transferor") hereby sell, assign, and transfer
unto:




(Name of Transferee)






(Address of Transferee)







Warrants of



(Quantity)

Omnicity Corp.

(the "Corporation")



represented by:
                                          (List Certificate Numbers)

and the undersigned hereby irrevocably constitutes and appoints:







the attorney to transfer the said Warrants on the books of the Corporation with
full power of substitution in the premises.

Dated on this _____ day of ____________, 201__.

Signature Guaranteed By:


(Signature of Warrantholder)




(Name of Warrantholder - Please print)




(Capacity of Authorized Representative)

Instructions

:



1. The signature on this assignment must correspond with the name as written
upon the face of the certificate, in every particular, without alteration or
change whatever.

2. The signature must be guaranteed by a Canadian schedule 1 chartered bank,
major Trust Corporation or by a member firm of an acceptable Medallion Signature
Guarantee Program (STAMP, SEMP, MSP). The stamp must bear the words "Signature
Medallion Guaranteed".

3. In the United States of America, signature guarantees must be done by members
of a Medallion Signature Guarantee Program only. Signature guarantees are not
accepted from Treasury Branches, Credit Unions or Caisses Populaires unless they
are members of an acceptable Medallion Program.



--------------------------------------------------------------------------------



TRANSFEREE ACKNOWLEDGMENT

The Transferee acknowledges and agrees that the Warrants may not be offered,
sold, pledged or otherwise transferred in the absence of (a) an effective
registration statement under the United States Securities Act of 1933, as
amended (the "U.S. Securities Act"), relating thereto, or (b) an exemption from
the registration requirements of the U.S. Securities Act. Each Warrant
Certificate, and each certificate representing Common Stock issuable upon
exercise thereof, shall contain a legend on the face thereof, in the appropriate
form, setting forth the restrictions on transfer referred to in the Warrant
Certificate, unless in the opinion of counsel for the holder thereof (which
counsel shall be reasonably satisfactory to the Corporation), the securities
represented thereby are not, at such time, required by law to bear such legend,
or in the case of the Common Stock, are transferred pursuant to an effective
registration statement under the U.S. Securities Act. The holder acknowledges
and agrees that the Warrants represented by this Warrant Certificate, and the
Common Stock issuable upon exercise thereof, constitute "restricted securities"
under the U.S. Securities Act.

Any certificate issued at any time in exchange or substitution for any
certificate bearing a restrictive legend shall also bear such legend unless in
the opinion of counsel for the holder thereof (which counsel shall be reasonably
satisfactory to the Corporation), the securities represented thereby are not, at
such time, required by law to bear such legend.

In connection with this transfer the undersigned Transferee certifies that the
Transferor or Transferee is delivering a written opinion of U.S. legal counsel
acceptable to the Corporation to the effect that this transfer of Warrants has
been registered under the U.S. Securities Act or is exempt from registration
thereunder or such other documentation as the Corporation may reasonably
require, in its discretion.

Dated on the _____ day of _________, 201__

 

 

 In the presence of:

 

(Signature of Transferee)

 



 

 

 (Witness)

 

(Name of Transferee - Please print)

   



 

(Name of Witness - Please print)

 

(Capacity of Authorized Representative)

The Warrants and the Common Stock issuable upon exercise of the Warrants shall
only be transferable in accordance with applicable laws. The Warrants may only
be exercised in the manner required by the Warrant Certificate and the Exercise
Form attached thereto. Any securities acquired pursuant to this exercise of
Warrants shall be subject to applicable hold periods and any certificate
representing such securities may bear restrictive legends.

__________